             In the United States District Court
             for the Southern District of Georgia
                     Statesboro Division
UNITED STATES OF AMERICA,


        v.

JOHNNIE LEE BROWN, JR.                        6:18-cr-0001

        a/k/a “J5”




             Order Denying Defendant’s Motion in Limine

    Before the Court is Defendant’s Motion in Limine to

Exclude Potential 404(b) Evidence.        Dkt. No. 72.   For the

reasons explained below, Defendant’s Motion is DENIED.

                             BACKGROUND

    On February 7, 2018, a grand jury returned an indictment

against Johnnie Lee Brown, Jr., a/k/a “J5”, for three charges

of Distribution of a Controlled Substance in violation of 21

U.S.C. § 841(a)(1) and one charge of Possession of a Firearm

by a Prohibited Person in violation of 18 U.S.C. § 922(g)(1).

Defendant has retained three different attorneys since that

time.    The government maintains that it provided Defendant’s

first attorney with discovery materials at arraignment.

Furthermore, the government asserts that it provided


                                 1
discovery to Defendant’s second attorney, Stephanie Burgess,

on September 24, 2018, and to Defendant’s current counsel,

A.J. Balbo on or about February 7, 2019.

    On February 28, 2019, Defendant filed a Motion in Limine

asserting that he believed that the government intended to

introduce prior uncharged offenses allegedly committed by the

Plaintiff and asking the Court to bar admission of such

evidence for the government’s failure to notify under Local

Rule 16.2 and because the probative value of the evidence is

substantially outweighed by the risk of unfair prejudice.

The government responded on March 1, 2019, arguing that it

intends to introduce testimony of two confidential

informants.   The government further contends that discussion

of Defendant’s prior uncharged offenses is necessary to build

the foundation for the informants’ relationship with

Defendant and how they came to cooperate with law enforcement

in this case.   Defendant admits that he did not specifically

request disclosure of potential 404(b) evidence until filing

his motion on February 28, 2019.   The government admits that

it did not file a notice of an intent to rely on other crimes

evidence under Rule 404(b) or Local Rule 16.2.   However, the

government states that the discovery it provided to

Defendant’s first attorney at arraignment included




                               2
information that would have been included in any Rule

404(b)notice.

                            DISCUSSION

  I.     The Evidence of Prior Uncharged Offenses is

         Admissible

       To begin, the Court determines that the evidence at

issue before the Court in Defendant’s Motion in Limine is

admissible as evidence inextricably intertwined with the

charged offenses in this case.       The Eleventh Circuit has

explained that “evidence of [prior uncharged] criminal

conduct falls outside the scope of Rule 404(b), and thus is

independently admissible, if it is ‘(1) an uncharged offense

which arose out of the same transaction or series of

transactions as the charged offense[s], (2) necessary to

complete the story of the crime, or (3) inextricably

intertwined with the evidence regarding the charged

offense[s].’”    United States v. Ford, 784 F.3d 1386, 1393

(11th Cir. 2015).     Here, the evidence at issue meets this

definition.    The government represents that it intends to use

Defendant’s prior uncharged offenses to contextualize its

confidential informants’ relationships with Defendant and how

the informants came to work with law enforcement to conduct

controlled buys with Defendant—which ultimately lead to the

charged offenses in this case.       As such, the evidence is

                                 3
inextricably intertwined with the evidence of the

confidential informants’ controlled buys leading to the

charges against Defendant in this case.   Moreover, for this

same reason, the discussion of the prior uncharged offenses

is necessary to complete the story of the crimes charged in

this case.   Thus, the evidence is admissible under this rule.

    Even if the evidence were not admissible as inextricably

intertwined with the charged offenses, it would still be

admissible under Rule 404(b) as it shows, at minimum,

identity and intent.   While Rule 404(b) forbids introducing

prior uncharged acts as character evidence against a

defendant, evidence of uncharged conduct is admissible,

however, “for another purpose, such as proving motive,

opportunity, intent, preparation, plan, knowledge, identity,

absence of mistake, or lack of accident.”   Fed. R. Evid.

404(b)(2).   Here, the evidence of Defendant’s prior uncharged

conduct could be introduced to show why and how the

confidential informants can identify him as the person who

distributed drugs in the charged offenses or to show that he

intended to distribute the drugs in the charged offenses.

Thus, whether as inextricably intertwined evidence or 404(b)

evidence, Defendant’s prior uncharged conduct is admissible.

  II.   The Probative Value of the Evidence at Issue

        Outweighs any Unfair Prejudice under Rule 403

                               4
    Under both the inextricably intertwined and 404(b)

evidence rules, the Court must still conduct a 403 balancing

inquiry to determine if the probative value of the evidence

is substantially outweighed by the danger of unfair

prejudice.   See Ford, 784 F.3d 1386, 1393 (“Whether offered

under Rule 404(b) or as intrinsic evidence, the district

court must find that the probative value of the proffered

evidence is not substantially outweighed by unfair prejudice

. . . .”).   Here, the probative value of allowing the

government to build the foundation of the confidential

informants’ testimonies by testifying about Defendant’s prior

uncharged offenses is not substantially outweighed by a

danger of unfair prejudice.   First, the Court has given a

cautionary instruction directing that the jury members must

not consider the evidence of prior uncharged conduct to

decide if Defendant engaged in the activity alleged in the

indictment; rather it could only use that evidence toward the

factors of Defendant’s intent and his identity.   Second,

Defendant has not articulated why this evidence reaches the

threshold of being unfairly prejudicial such that it

“substantially outweighs” the probative value.    All evidence

used by the government is necessarily prejudicial to

Defendant, but they still must prove beyond a reasonable

doubt that Defendant committed the specific crimes charged in

                               5
the indictment.    While the discussion of prior uncharged

offenses may be prejudicial to Defendant in that it will

allow the government to lay the foundation for its witnesses

and possibly show his identity or intent, such prejudice

cannot be characterized as being unfair or substantially

outweighing the probative value of this relevant evidence.

  III. Notice Under LR 16.2

    Because the Court finds the evidence at issue here to be

admissible as well as not unfairly prejudicial under Rule

403, the only remaining issue is the notice requirement of

Local Rule 16.2.    Local Rule 16.2 states that

    As soon as practicable after the defendant's arraignment,
    and in any event no more than twenty (20) days after the
    arraignment (unless the Court directs otherwise), the
    United States Attorney shall serve upon counsel for the
    defendant a written notice of any direct or circumstantial
    evidence of other crimes, wrongs, or acts of the
    defendant, or specific instances of conduct or criminal
    convictions of the defendant, which the Government intends
    to offer into evidence through either Fed. R. Evid. 404(b)
    or under the theory that the evidence is so inextricably
    intertwined with defendant's charged offense that it
    should be admissible.


    LR. 16.2.     The government admits that it did not file a

formal notice of an intent to introduce uncharged conduct

either as inextricably intertwined evidence or 404(b)

evidence.   Nevertheless, the Court has discretion under Local

Rule 16.2 to waive or excuse the notice requirement.    See

United States v. Ervin, 601 F. App’x 793, 797 (11th Cir.


                                6
2015) (explaining that LR 16.2 gives the Court discretion to

waive the requirement).

    Here, the Court decides that the government’s failure to

file a formal notice under Local Rule 16.2 should not bar

admission of Defendant’s prior uncharged conduct because the

Court finds that the lack of formal notice under the Local

Rule did not prejudice Defendant.   First, the government

asserts that Defendant has been aware of these witnesses

since the initial discovery given to his first attorney at

arraignment.   Defendant has not disputed this claim.   Thus,

while Defendant may have retained a new attorney a few weeks

before trial, Defendant himself knew through discovery about

the confidential informants that the government plans to

call.   See Ervin, 601 F. App’x at 797 (affirming district

court’s waiver of LR 16.2’s notice requirement where the

defendant “had actual notice of the evidence within the time

period provided by Local Rule 16.2 and was not prejudiced by

receiving the formal notice two weeks before trial”).

Moreover, Defendant and his present counsel had at least

several days to prepare for trial in light of the

confidential informants’ most recent interviews with the

government because the government provided summaries of those

interviews to Defendant on February 27, 2019.   Second, under

Rule 404(b), Defendant concedes that he did not request a

                               7
notification under the Rule for the government’s intent to

introduce uncharged conduct evidence.   Therefore, because

Defendant was not prejudiced as he was not surprised by the

evidence the government intends to present since he has known

about these witnesses since the government’s initial

discovery disclosure at arraignment and because the notice

requirement of Rule 404(b) was not violated, the Court holds

that the technical violation of Local Rule 16.2 should not

bar this evidence in this case.

                         CONCLUSION

    For these reasons, Defendant’s Motion in Limine is

DENIED.

     SO ORDERED, this 5th day of March, 2019.




                                                      ___
                             HON. LISA GODBEY WOOD, JUDGE
                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA




                              8
